Citation Nr: 1628749	
Decision Date: 07/19/16    Archive Date: 07/28/16

DOCKET NO.  12-15 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a right ankle/leg disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from November 1945 to February 1947.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the St. Paul, Minnesota, Regional Office (RO) of the Department of Veterans Affairs (VA).  

A Travel Board hearing was held in St. Paul, Minnesota, before the undersigned Veterans Law Judge (VLJ) in April 2014.  A copy of the transcript of that hearing is of record.  Additional evidence received at the hearing was accompanied by a waiver of RO consideration.  See 38 C.F.R. § 20.1304 (c) (2015); see also Disabled American Veterans (DAV) v. Sec'y of Veterans Affairs 327 F.3d 1339, 1346 (Fed. Cir. 2003).  

In November 2014, the Board denied entitlement to service connection for a right ankle/leg disorder.  The Veteran appealed the case to the United States Court of Appeals for Veteran's Claims (Court).  A memorandum decision was issued in March 2016 vacating the Board's November 2014 decision, and remanding the claim to the Board for readjudication consistent with the memorandum decision.  Specifically, it was found by the Court that a VA examiner in 2014 failed to consider the Veteran's lay statements regarding ongoing right ankle problems since inservice injury.  Similarly, the Board's consideration of the lay testimony was "overly narrow."  Moreover, the 2014 examiner's rationale for her conclusion was inadequate.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

After affording the Veteran the benefit of the doubt, resolved right ankle sprain with post contusion compression injury is etiologically related to his military service.  


CONCLUSION OF LAW

The criteria for service connection for a right ankle disorder, resolved right ankle sprain with post contusion compression injury, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA and its implementing regulations include, upon the submission of a complete or substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify him what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  Subsequent judicial decisions have clarified the duties to notify and assist imposed by the VCAA, to include Pelegrini v. Principi, 18 Vet. App. 112 (2004), Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 ((Fed. Cir. 2006), and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Considering the claim on appeal in light of the above-noted legal authority, and in light of the Board's favorable disposition of this matter, the Board finds that all notification and development action needed to fairly resolve the claim has been accomplished.

Service Connection - In General

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).  

The chronicity provisions are applicable where evidence, regardless of its date, show that a veteran had a chronic condition, as defined in 38 C.F.R. § 3.309(a) (2015), in service, or during an applicable presumptive period, and still has that disability.  That evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b) (2015).  

This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2015).  

The Court has held that, in order to prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed inservice disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 (1999).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. § 3.303(a) (2015); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

Background

Essentially, it is contended that the Veteran sustained injury to the right ankle during service when he was unloading ammunition from a truck which backed over his foot.  He reported that his right leg/ankle was pinned under the front wheels of a weapons carrier, and that he was dragged a few feet.  He was placed on light duty after his release to his unit.  He used a cane and a foot brace until his discharge in 1947.  He self-medicated for the pain by using over-the-counter medication in subsequent years.  Now, he continues to wear a foot brace and limps as a result of the inservice injury.  His right ankle has been swollen since the injury occurred.  His right ankle condition has progressively worsened.  

The available STRs reflect that the Veteran was treated during service (1946) for a sprained ankle.  At that time, it was noted that this injury had occurred 2 months before and continued to result in residual pain and instability.  X-ray was negative.  Arch supports and light duty were recommended.  No chronic right ankle or leg disability was noted subsequent to this injury during service, to include upon service separation examination in February 1947.  At the separation evaluation, it was specifically noted that there were no abnormalities upon musculoskeletal examination or examination of the feet.  

The Veteran filed an initial claim for benefits in 2003.  He did not file a claim for benefits for a right ankle or leg condition.  

Of record is a hand written noted dated in December 2010 as provided by a private physician, J.D., M.D., wherein it was noted that the Veteran had been a patient for approximately 20 years.  He remained in excellent health, and his only complaint over the years had been that of intermittent pain and discomfort in the right ankle and right leg.  The Veteran gave a history that included onset of right ankle/leg symptoms during service when an ammunition carrier ran over his right ankle.  X-rays were negative.  After service, he continued to experience residuals of the injury, to include that he was unable to perform heavy duty because of weight-bearing problems and inability to climb.  Exam showed some varicosities in the right leg and ankle.  Mild swelling and tenderness were noted in the ankle.  While sensory exam was intact, there was weakness of the right foot, ankle, and distal leg. He had an intermittent limp as a result.  The examiner's assessment was of a post contusion, compression injury with ongoing and increasing symptoms since the initial injury.  

When examined by VA in March 2011, the Veteran reported increasing right ankle pain.  He said that his right ankle "wobbles" front to back and sideways.  It hurt when he walked.  He denied any increasing pain in the ankle with standing in one position for 20 minutes.  His ankle sometimes gave out when on his tiptoes.  Range of motion (ROM) of the right ankle included plantar flexion from 0 to 25 degrees with normal from 0 to 45 degrees.  There was no complaint of pain.  Dorsiflexion was from 0 to 10 degrees with normal to 20 degrees and with no complaint of pain.  Eversion was normal, but better in the left ankle than right.  X-rays of the right ankle were negative, and there was no right ankle pathologic diagnosis.  

Another private physician, J.L.B., M.D., provided a statement on the Veteran's behalf in February 2014.  It was noted that the Veteran gave a history of inservice injury to the right ankle.  While X-rays were negative in 1946, he continued to have pain and difficulty.  He wore a brace for a period of several months because of continuing pain and instability.  His post service employment was a sedentary job.  Current examination showed some chronic swelling of the ankle, more obvious in the medial aspect than the lateral.  There was limited ROM in ankle inversion with pain.  There was pain to palpation in the area of the medial malleolus, especially distal to the medial malleolus.  There was some decreased ROM to plantar flexion and extension as well as eversion.  The examiner opined that the Veteran's medical history was consistent with a significant soft tissue (ligamentous) injury of the ankle.  His exam was consistent with osteoarthritis of the ankle (but no X-ray was conducted).  His right ankle was much more affected that the left which would be expected after an old injury on the right.  

At the 2014 hearing, the Veteran reiterated his contention that his current right ankle/leg problems were related to the inservice ankle injury, and that his problems had continued ever since the 1946 injury.  In May 2014, the Board remanded the claim for additional VA examination addressing the etiology of the Veteran's right ankle/leg condition.  

The requested VA evaluation was conducted in June 2014.  The report reflects that the examiner reviewed the file and examined the Veteran (who refused X-rays).  The diagnosis rendered was right ankle sprain which resolved.  The examiner noted that the condition was diagnosed in 1946 and post contusion compression injury was diagnosed in 2010.  The examiner opined that it was less likely than not (less than 50 percent probability) that the claimant's right ankle sprain and post contusion compression injury were related to his active military service.  For rationale, she noted that his separation examination was negative for musculoskeletal conditions and that his orthopedic consultation in the STRs diagnosed a sprained ankle and recommended arch support and light duty.  Further, while the Veteran reported right ankle symptoms since service, medical documentation showing treatment prior to 2010 was not indicated.  In 2010, it was reported that the Veteran had been treated for 20 years for "pain and discomfort of the distal portion of the right foot, ankle, and leg."  This was decades after the inservice injury and no continuing treatment from the inservice injury was shown.  

Analysis

After resolving all reasonable doubt in the Veteran's favor, the evidence is at least in equipoise in showing that the Veteran's current right ankle residuals, (resolved right ankle sprain and post contusion compression injury), are etiologically related to his military service.  Specifically, the claims file includes the Veteran's credible lay statements that his right ankle symptoms have continued in the years after service, and the claims file also contains the opinions of private physicians in December 2010 and February 2014 which are supportive of the Veteran's claim.  While a VA examiner opined in June 2014 that the current right ankle disorder was not of service origin, her conclusion was primarily based on the fact that there was no medical documentation of ongoing right ankle symptoms post service for many years.  As pointed out by the Court in the memorandum decision, however, the examiner's opinion failed to consider whether the lay statement presented sufficient evidence of the etiology of the disability such that his claim of service connection could be proven.  See Dalton v. Nicholson, 21 Vet. App. 23, 39, (2007) (finding a medical examination inadequate where the examiner "impermissibly ignored the appellant's lay assertions that he had sustained a back injury during service").  

Accordingly, after applying the benefit of the doubt doctrine, the evidence is at least in equipoise in showing that service connection for a right ankle disorder is warranted.  Thus, the Veteran's claim is granted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  


ORDER

Entitlement to service connection for a right ankle/leg disorder, resolved right ankle sprain with post contusion compression injury, is granted.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


